Case 1:21-cv-02172-PAC Document 33 Filed 04/07/21 Page 1of1
Case 1:21-cv-02172-PAC Document 14 Filed 04/05/21 Page 1of1

PERKINSCOIE eS stonaain en

New York, N¥ 19036-2711 PerkinsCote.cam

April 5, 2021 Robert T. Yusko

RYusko@perkinscoie.com
BD. +4.212.261,6838

VIA CM/ECF
Aplus
The Honorable Paul A. Crotty . hap tyna. ty tpleald%
United States District Court Je Soin f
Southern District of New York 7 Zon

500 Pearl Street Ao “. Up f

New York, NY 10007

Re: Felix Gomez v. Kehilas Bais Yisroel, et al. Tal , ‘
Case No.: 1:21-cv-02172-PAC

Dear Judge Crotty:

Defendants U.S. Bank Trust, N.A., U.S. Bank Trust, N.A., as Trustee for LSF9 Master
Participation Trust and Caliber Home Loans, Inc. (collectively “Defendants”) submit this
letter motion to request an extension of the time for Defendants to respond to the Complaint
in this action until May 7, 2021. While executed affidavits of service have not been filed
to date, the approximate response deadline is on or after today’s date. Defendants need
additional time to investigate the allegations of the Complaint. Defendants have conferred
with counsel for the plaintiff, who consents to this request. Defendants have made no
previous request for an extension in this matter. .

Thank you for your consideration.

Respectfully Submitted,

/s/ Robert T. Yusko
Robert T. Yusko

 

ce: all parties via ECF

Perkins Cole LLP

 
